Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-56 were originally filed February 25, 2021.
	The preliminary amendment received February 25, 2021 amended claims 9 and 4-17 and cancelled claims 13, 21, 22, and 24-56.
	The amendment received August 5, 2022 amended claim 15.
	Claims 1-12, 14-20, and 23 are currently pending.
	Claims 1-8, 15, and 23 are currently under consideration.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8, 15, and 23) in the reply filed on August 5, 2022 is acknowledged. The traversal is on the grounds that a serious search burden does not exist for examination of Groups I and II together since art relating to a mutated semaphorin of Group I will likely reveal art relevant to the polynucleotide encoding a mutated semaphrin of Group II. This is not found persuasive because the present restriction requirement falls under Lack of Unity practice since the present application is a 371 (National Stage). Applicants have neglected to traverse the art of record which breaks unity for Groups I and II.
The requirement is still deemed proper and is therefore made FINAL.
 
Claims 9-12, 14, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected products and methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 5, 2022.

Applicant’s election of SEMA3F (SEQ ID NO: 1) with R583A and R586A mutations and PD-1 in the reply filed on August 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note: PD-1 is not present in the claims.
Priority
The present application is a 371 (National Stage) of PCT/US19/48267 filed August 27, 2019 which claims the benefit of 62/723,756 filed August 28, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 25, 2021 and August 11, 2022 are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See claims 1, 2, 7, and 8.
	See paragraphs 6, 10-12, 75, 76, 85, and 158.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 3 is objected to because of the following informalities: personalization of inanimate objects is not typical of scientific writing (i.e. “its” should be “the” – see line 1). Appropriate correction is required.

Claim 8 is objected to because of the following informalities: dependency on claim 6 is suggested since claim 6 refers to specific residues in SEQ ID NO: 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed SEMA polypeptide. For example, many of the claims only refer to 4mers or 5mers of the proproteinase cleavage motif (see claims 1, 2, 6, 7, 8). Thus, it is unclear if a mutated 4mer or 5mer reads on the claim or if additional structure of the SEMA polypeptide is required. In addition, it appears that SEQ ID NOs: 1 and 5-7 are arbitrary since only the residues of the 4mers or 5mers of the proproteinase cleavage motifs are present in the claims. Furthermore, it appears that the naturally occurring truncated version of semaphoring reads on the present claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the naturally occurring, truncated semaphorins without significantly more. The claims recite a “semaphoring (SEMA) polypeptide, wherein the proproteinase cleavage motif is inactivated by mutation, and wherein the proproteinase cleavage motif is selected from the group consisting of RXXR, RXKR, RXRR, RRXRR, and RRXKR”. This judicial exception is not integrated into a practical application because the present claims are drawn to products. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to the SEMA polypeptides only. The present claims read on truncation mutations wherein the truncation correlates to the naturally occurring SEMA polypeptide after enzymatic cleavage.

	Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a SEMA polypeptide without significantly more. The claim recites a “multispecific agent comprising a semaphorin polypeptide that binds to neuropilin 2, and an agent that binds an immunomodulator polypeptide”. This judicial exception is not integrated into a practical application because the present claim is drawn to a product. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the agent that binds an immunomodulator polypeptide is generic in scope and is routine, well-understood, and conventional in the art. Please note: claim 23 is silent with regard to the mutation of a proproteinase cleavage motif.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neufeld et al. U.S. Patent Application Publication 2010/0247516 published September 30, 2010.
For present claims 1-6, 15, and 23, Neufeld et al. teach various human semaphorins which bind neuropilin 1 or 2 including SEQ ID NO: 31 (i.e. present SEQ ID NO: 1; SEMA3F) wherein the furin-like pro-protein convertase recognition sequence is mutated including RFRR mutated to KFKK and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 13-17, 56, 57, 108, 109, 133, 153; sequences).
	Therefore, the teachings of Neufeld et al. anticipate the presently claimed SEMA polypeptide.

Claims 1-7, 15, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toledano et al. U.S. Patent Application Publication 2017/0173111 published June 22, 2017.
	For present claims 1-7, 15, and 23, Toledano et al. teach Sema3C with modifications at the furin-like pro-protein convertase cleavage sites including RSRR to RSKR, KSKR, or KSKK and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 3, 8, 14, 18, 20-26, 28, 30-32, 35, 37, 39, 41, 43, 76, 77, 82-84, 87, 88, 95-97, 103, 122, 132, 133, 136, 137, 141, 145). Toledano et al. teach that the seven class 3 semaphorins all contain multi-basic cleavage motifs of R-X-R/K-R-X (please refer to paragraph 8).
 	Therefore, the teachings of Toledano et al. anticipate the presently claimed SEMA polypeptide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld et al. U.S. Patent Application Publication 2010/0247516 published September 30, 2010 and Adams et al., 1997, The chemorepulsive activity of secreted semaphorins is regulated by furin-dependent proteolytic processing, The EMBO Journal, 16(20): 6077-6086.
For present claims 1-6, 15, and 23, Neufeld et al. teach various human semaphorins which bind neuropilin 1 or 2 including SEQ ID NO: 31 (i.e. present SEQ ID NO: 1; SEMA3F) wherein the furin-like pro-protein convertase recognition sequence is mutated including RFRR mutated to KFKK and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 13-17, 56, 57, 108, 109, 133, 153; sequences).
However, Neufeld et al. do not teach RRSRR or alanine mutations.
For present claims 7 and 8, Adams et al. teaches RRSRR and mutation of the second and fourth arginines to alanine (please refer to the entire reference particularly Figures 1, 4A). 
The claim would have been obvious because the substitution of one known element (i.e. lysine/K mutation) for another (i.e. alanine/A mutation) would have yielded predictable results (i.e. mutation of the furin-like pro-protein convertase recognition sequence so that the protease does not cleave the semphorin) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-8, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent Application Publication 2007/0054852 published March 8, 2007; Neufeld et al. U.S. Patent Application Publication 2010/0247516 published September 30, 2010; and Adams et al., 1997, The chemorepulsive activity of secreted semaphorins is regulated by furin-dependent proteolytic processing, The EMBO Journal, 16(20): 6077-6086.
For present claims 1-6, 15, and 23, Lin et al. teach semaphorin 3F including SEQ ID NO: 7 (100% identity to present SEQ ID NO: 1; human SEMA3F), alanine scanning, C-terminal deletion mutants, and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 9, 22-25, 27, 45-47, 77-93, 96, 101, 108-112, 116, 129, 130).
While Lin et al. teach various mutations, specifically mutating the furin-like pro-protein convertase recognition sequence is not taught.
For present claims 1-6, 15, and 23, Neufeld et al. teach various human semaphorins which bind neuropilin 1 or 2 including SEQ ID NO: 31 (i.e. present SEQ ID NO: 1; SEMA3F) wherein the furin-like pro-protein convertase recognition sequence is mutated including RFRR mutated to KFKK and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 13-17, 56, 57, 108, 109, 133, 153; sequences).
However, Lin et al. do not teach RRSRR or multiple alanine mutations.
For present claims 7 and 8, Adams et al. teaches RRSRR and mutation of the second and fourth arginines to alanine (please refer to the entire reference particularly Figures 1, 4A). 
The claim would have been obvious because the substitution of one known element (i.e. single alanine mutation via alanine scanning; lysine/K mutation) for another (i.e. multiple alanine mutations; alanine/A mutation at the second and fourth arginine residues) would have yielded predictable results (i.e. mutation of the furin-like pro-protein convertase recognition sequence so that the protease does not cleave the semphorin) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 15, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/561,177 in view of Neufeld et al. U.S. Patent Application Publication 2010/0247516 published September 30, 2010 and Adams et al., 1997, The chemorepulsive activity of secreted semaphorins is regulated by furin-dependent proteolytic processing, The EMBO Journal, 16(20): 6077-6086.
Copending Application No. 16/561,177 claims a neuropilin-2 inhibitor (i.e. semaphorins can bind to neuropilin-2 and inhibit binding of other neuropilin-2 ligands - VEGF).
For present claims 1-6, 15, and 23, Neufeld et al. teach various human semaphorins which bind neuropilin 1 or 2 including SEQ ID NO: 31 (i.e. present SEQ ID NO: 1; SEMA3F) wherein the furin-like pro-protein convertase recognition sequence is mutated including RFRR mutated to KFKK and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 13-17, 56, 57, 108, 109, 133, 153; sequences).
However, Neufeld et al. do not teach RRSRR or alanine mutations.
For present claims 7 and 8, Adams et al. teaches RRSRR and mutation of the second and fourth arginines to alanine (please refer to the entire reference particularly Figures 1, 4A). 
The claim would have been obvious because the substitution of one known element (i.e. lysine/K mutation) for another (i.e. alanine/A mutation) would have yielded predictable results (i.e. mutation of the furin-like pro-protein convertase recognition sequence so that the protease does not cleave the semphorin) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-8, 15, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,456,445 in view of Neufeld et al. U.S. Patent Application Publication 2010/0247516 published September 30, 2010 and Adams et al., 1997, The chemorepulsive activity of secreted semaphorins is regulated by furin-dependent proteolytic processing, The EMBO Journal, 16(20): 6077-6086. 
U.S. Patent No. 10,456,445 claims semaphorin 3F and semaphorin 3F with 95% identity to SEQ ID NOs: 1 or 5.
For present claims 1-6, 15, and 23, Neufeld et al. teach various human semaphorins which bind neuropilin 1 or 2 including SEQ ID NO: 31 (i.e. present SEQ ID NO: 1; SEMA3F) wherein the furin-like pro-protein convertase recognition sequence is mutated including RFRR mutated to KFKK and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 13-17, 56, 57, 108, 109, 133, 153; sequences).
However, Neufeld et al. do not teach RRSRR or alanine mutations.
For present claims 7 and 8, Adams et al. teaches RRSRR and mutation of the second and fourth arginines to alanine (please refer to the entire reference particularly Figures 1, 4A). 
The claim would have been obvious because the substitution of one known element (i.e. lysine/K mutation) for another (i.e. alanine/A mutation) would have yielded predictable results (i.e. mutation of the furin-like pro-protein convertase recognition sequence so that the protease does not cleave the semphorin) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Varshavsky et al., 2008, Semaphorin-3B Is an Angiogenesis Inhibitor That Is Inactivated by Furin-Like Pro-Protein Convertase, Cancer Res, 68(17): 6922-6931.
Guo et al., 2013, Mechanistic Basis for the Potent Anti-Angiogenic Activity of Semaphorin 3F, Biochemistry, 52: 7551-7558.
Mumblat et al., 2015, Full-Length Semaphorin-3C Is an Inhibitor of Tumor Lymphangiogenesis and Metastasis, Cancer Res., 75(11): 2177-2186. 
Parker et al., 2013, Effect of C-Terminal Sequence on Competitive Semaphorin Binding to Neuropilin-1, J Mol Biol, 425: 4405-4414.
Casazza et al., 2012, Tumor growth inhibition and anti-metastatic activity of a mutated furin-resistant Semaphorin 3E isoform, EMBO Mol Med, 4: 234-250.
Toledano et al., 2016, A Sema3C Mutant Resistanct to Cleavage by Furin (FR-SEMA3C) Inhibits Chorodal Neovascularization, PLoS ONE, 11(12): e0168122 (17 pages).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658